Citation Nr: 0937825	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-35 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
facial twitching and spasm of the left side of the face.

2.  Entitlement to a rating in excess of 10 percent for left 
upper lid ptosis.

3.  Entitlement to an initial rating in excess of 10 percent 
prior to April 10, 2009, and in excess of 30 percent 
thereafter for headaches.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to 
July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June 2007 
and March 2009 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.

The issues of entitlement to increased ratings for facial 
twitching and spasm of the left side of the face and left 
upper lid ptosis were previously remanded by the Board in 
February 2009 for further development.  The Board finds that 
the agency of original jurisdiction (AOJ) substantially 
complied with the remand orders and no further action is 
necessary in this regard.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  

Regarding the Veteran's claim for higher initial ratings for 
headaches, the Board observes that March 2009 rating decision 
granted service connection for such disability and assigned 
an initial rating of 10 percent, effective April 11, 2005.  
In a July 2009 rating decision, an initial 30 percent rating 
was assigned, effective April 10, 2009.  On a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  As such, the Board has 
characterized the issue as shown on the first page of this 
decision.


FINDINGS OF FACT

1.  The Veteran's facial twitching and spasm of the left side 
of the face is manifested by a motor only tic with complaints 
of episodes of severe facial pain, spasms, biting of the 
tongue, and twitching, without evidence of complete paralysis 
of the seventh (facial) cranial nerve.

2.  The Veteran's left upper lid ptosis is manifested by 
pupil obscurement of one-half or more, but less than wholly; 
corrected distance visual acuity of, at worst, 20/50; field 
vision impairment of 43 degrees; and a decreased left-sided 
smile and brow elevation, without evidence of disfigurement.

3.  For the period prior to April 10, 2009, the Veteran's 
headaches are manifested by weekly headaches, some which 
persist for up to three days, without evidence of 
characteristic prostrating attacks occurring on average once 
a month.  

4.  Beginning April 10, 2009, the Veteran's headaches are 
manifested by daily headaches, of which 50 percent are 
incapacitating and prostrating, without evidence of very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
facial twitching and spasm of the left side of the face have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.124a, Diagnostic Code 8299-
8207 (2008).  

2.  The criteria for a rating in excess of 10 percent for 
left upper lid ptosis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.124a, Diagnostic Code 6019-6080 (2008); 73 Fed. 
Reg. 66,543-66,554 (November 10, 2008); see also corrections 
at 74 Fed. Reg. 7,648 (February 19, 2009).  

3.  The criteria for an initial rating in excess of 10 
percent prior to April 10, 2009, and in excess of 30 percent 
thereafter for headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

Regarding the evidence and information necessary to 
substantiate the Veteran's increased rating claim, the Board 
notes that section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Recently, in Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sep. 4, 2009), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that "the notice 
described in 38 U.S.C. § 5103(a) need not be [V]eteran 
specific."  Similarly, "while a [V]eteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by 
the [ ] Court in Vazquez-Flores requires the VA to notify a 
[V]eteran of alternative diagnostic codes or potential 'daily 
life' evidence, we vacate the judgments."  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.  

Regarding the Veteran's claim for higher initial ratings for 
his headaches, the Board observes that he appealed the 
propriety of the initially assigned rating from the original 
grant of service connection.  The Court has held that, in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven.  As such, no 
additional 38 U.S.C.A. § 5103(a) notice is required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to the Veteran's increased rating claims, a May 
2007 letter, sent prior to the initial unfavorable AOJ 
decision issued in June 2007, advised the Veteran of the 
evidence and information necessary to substantiate his 
claims, the evidence that VA would attempt to obtain, and the 
evidence he was responsible for identifying or submitting to 
VA.  Such letter also informed him of the evidence and 
information necessary to establish a disability rating and an 
effective date in accordance with Dingess/Hartman, supra.  
Additionally, although no longer technically required, but in 
accordance with the Board's February 2009 remand directives, 
a March 2009 letter, which complied with the requirements 
articulated in Vazquez-Flores, 22 Vet. App. at 37, was 
provided to the Veteran.  

While the March 2009 letter was issued after the initial 
rating decision in June 2007, the Federal Circuit has held 
that VA could cure such a timing problem by readjudicating 
the Veteran's claim following a compliant VCAA notification 
letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. 
Cir. 2006).  The Court clarified that the issuance of a 
statement of the case could constitute a readjudication of 
the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  In the instant case, after the March 2009 VCAA 
letter was issued, the Veteran's claims were readjudicated in 
the June 2009 supplemental statement of the case.  Therefore, 
any defect with respect to the timing of the VCAA notice has 
been cured.

All that the VCAA requires is that the duty to notify be 
satisfied and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102.  Therefore, based on the foregoing, the 
Board finds that VA has satisfied its duty to notify the 
Veteran. 

Relevant to the duty to assist, the Veteran's service 
treatment records, VA treatment records, and private medical 
records have been obtained and considered.  The Veteran has 
not identified any additional, outstanding records necessary 
to decide his pending appeal.  Additionally, the Veteran was 
provided with VA examinations in June 2005, April 2007, April 
2009, and June 2009 in order to adjudicate his pending 
claims.  Neither the Veteran nor his attorney have argued 
that the examinations are inadequate for rating purposes or 
are deficient in any other manner.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibits symptoms that would warrant different 
evaluations during the course of the appeal, the assignment 
of staged ratings is appropriate.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Facial Twitching and Spasm of the Left Side of the Face

The Veteran's facial twitching and spasm of the left side of 
the face is currently evaluated as 20 percent disabling 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8299-8207.  
The Veteran contends that he is entitled to an increased 
rating because such disability is more severe than the 
currently assigned evaluation.  Therefore, he argues that a 
rating in excess of 20 percent is warranted for his facial 
twitching and spasm of the left side of the face.

In this case, the hyphenated Diagnostic Code indicates the 
use of an analogous rating using the criteria of the second 
part.  See 38 C.F.R. § 4.27.  Specifically, the RO determined 
that the Veteran's disability did not fit the criteria of the 
Diagnostic Codes which rate specific nerve disabilities and 
applied the criteria of Diagnostic Code 8207, which addresses 
(facial) cranial nerve neuropathy, by analogy.  See 38 C.F.R. 
§ 4.124a.

As previously indicated, the Veteran's facial twitching and 
spasm of the left side of the face is currently rated 20 
percent disabling.  Diagnostic Code 8207 provides a 20 
percent rating for severe incomplete paralysis of the seventh 
(facial) cranial nerve and a 30 percent rating for complete 
paralysis of the nerve.  The Note to Diagnostic Code 8207 
indicates that the rating is dependent upon the relative loss 
of innervation of facial muscles.

Pertinent to the rating of neurologic conditions, the term 
"incomplete paralysis" indicates impairment of function of 
a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  
38 C.F.R. § 4.124a, Note.  

The Board finds that the Veteran's facial twitching and spasm 
of the left side of the face is manifested by a motor only 
tic with complaints of episodes of severe facial pain, 
spasms, biting of the tongue, and twitching, without evidence 
of complete paralysis of the seventh (facial) cranial nerve.

Specifically, at the Veteran's April 2007 VA examination, it 
was reported that he began treatment with Botox in 
approximately 2000 and such provided partial relief.  The 
Veteran was noted to receive Botox shots every six months.  
The examiner indicated that the Veteran experienced a spasm 
in the entire left side of his face, but such started in the 
corner of his mouth and the corner of his eye.  Paresthesias 
and dysesthesias were considered inapplicable.  It was noted 
that the Veteran had increased symptoms and found that he now 
bites the left side of his tongue, especially at night.  

A detailed reflex examination revealed normal reflexes.  
There was no muscle atrophy; abnormal muscle tone or bulk; 
or, tremors, tics, or other abnormal movements.  The examiner 
noted that joint function was not affected by the nerve 
disorder.  Gait and balance were normal.  The examiner 
diagnosed left hemifacial spasm.  It was noted that the 
Veteran had dysfunction of his facial nerve.  Such resulted 
in pain and twitching, which he reported came on more 
frequently than every six months.  The Veteran also indicated 
that he had some twitching in the left side of his neck and 
was biting the left side of his tongue.  The examiner 
indicated that the examination revealed normal cranial 
nerves.

VA treatment records show that, in July 2007, the Veteran 
reported that he had occasional episodes of severe facial 
pain.  He indicated that he would develop a sudden onset of 
pain around the left eye.  Some of the pain was sharp and 
stabbing with a component of constant, dull, deep aching.  He 
experienced relief with Motrin and such usually passed after 
24 to 36 hours.  The episodes occurred both day and night.  
There was no tearing and usually no visual disturbance, 
although he thought he had a little difficulty with seeing 
earlier in the week with a headache.  Specifically, the 
Veteran reported a more severe and long-lasting episode 
earlier in the week when he awoke from sleep with severe pain 
around the left eye.  Such lasted for several days, but had 
since largely resolved.  Additional VA treatment records show 
treatment for left hemifacial spasm with Botox injections 
every six months.

At the Veteran's April 2009 VA examination, it was noted that 
the Veteran was most recently treated with Botox 
approximately 60 days previously.  The examiner reported that 
the Veteran had minor breakthroughs every week with spasms 
and twitching and, in the six month interval between 
injections, the spasms become more frequent and worse.  

A CT of the sinuses in 2006 and an MRI of the brain in 2004 
showed no left-sided disease.  The examiner noted that the 
Veteran had a motor only tic of the left facial muscles.  
Upon motor examination, strength, muscle tone, and muscle 
bulk were normal.  Regarding the sensory examination, light 
touch, pinprick, vibratory, and position senses were normal.  
Fundoscopic and mental status examination were normal.  The 
examiner noted that all cranial nerves were intact.  Facial 
nerve strength was normal and ptosis was minimal.  There was 
minimal pupil obscurement and no disfigurement.  Reflexes and 
cerebellar examination were normal.  There was no evidence of 
chorea or carotid bruit.  

The examiner diagnosed left hemifacial spasm.  When requested 
to comment upon the severity of the Veteran's tic disorder, 
the examiner noted that such was not found on examination.  
Upon a review of the evidence of record, the examiner 
indicated that the weakness of the Veteran's left seventh 
cranial nerve and any ptosis was minimal.  His facial spasm 
was still controlled by the recent injection of Botox.  
Obscurement of the pupil was minimal.  The examiner indicated 
that, when the spasm was severe, the Veteran had visual 
problems because of pain in the left side of the face.  

In consideration of the foregoing evidence, the Board finds 
that the Veteran is not entitled to a rating in excess of 20 
percent for his facial twitching and spasm of the left side 
of the face.  Specifically, there is no evidence of complete 
paralysis of the seventh (facial) cranial nerve.  In this 
regard, while the Veteran has a motor only tic with 
complaints of episodes of severe facial pain, spasms, biting 
his tongue, and twitching, objective examinations reveal 
normal cranial nerves, motor evaluations, and sensory 
evaluations.  Moreover, the April 2009 VA examiner determined 
that facial nerve strength was normal and indicated that any 
weakness of the left seventh cranial nerve was minimal.  
Additionally, when requested to comment upon the severity of 
the Veteran's tic disorder, he indicated that such was not 
found on examination.  Therefore, in light of the fact that 
there is no evidence of complete paralysis of the seventh 
(facial) cranial nerve, the Board finds that he is not 
entitled to a rating in excess of 20 percent for his facial 
twitching and spasm of the left side of the face.

The Board has considered whether a higher or separate rating 
is warranted under any other Diagnostic Code, to specifically 
include those relevant to convulsive tics and chorea; 
however, as the Veteran has a motor only tic and chorea was 
not found on examination, the Board finds that such 
Diagnostic Codes are inapplicable.  

Left Upper Lid Ptosis

The Veteran's left upper lid ptosis is currently evaluated as 
10 percent disabling pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 6019-6080.  The Veteran contends that he is 
entitled to an increased rating because such disability is 
more severe than the currently assigned evaluation.  
Therefore, he argues that a rating in excess of 10 percent is 
warranted for his left upper lid ptosis.

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic 
code in this case indicates that unilateral or bilateral 
ptosis under Diagnostic Code 6019 is the service-connected 
disorder and that impairment of field vision under Diagnostic 
Code 6080 is a residual condition.  

The Board observes that the schedular criteria for rating eye 
disabilities were amended during the pendency of the appeal.  
See 73 Fed. Reg. 66,543-66,554 (November 10, 2008); see also 
corrections at 74 Fed. Reg. 7,648 (February 19, 2009).  Such 
regulations apply only to claims filed on or after December 
10, 2008.  While the Veteran filed his claim for increase in 
February 2007, the Board observes that the RO specifically 
considered his claim under the post-December 2008 regulation 
changes in the June 2009 supplemental statement of the case.  
Out of fairness to the Veteran, the Board will consider both 
sets of regulations in evaluating his left eye disability.  

In this regard, pursuant to governing legal precedent, when a 
new statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 
(April 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  
Additionally, the Veteran is entitled to the application of 
the criteria most favorable to his claim.  See generally, 
Kuzma, supra; VAOPGCPREC 7-2003.  

The pre-December 2008 Diagnostic Code 6019 provides that 
unilateral or bilateral ptosis with the pupil wholly obscured 
should be rated equivalent to 5/200.  Unilateral or bilateral 
ptosis with the pupil one-half or more obscured should be 
rated equivalent to 20/100.  Unilateral or bilateral ptosis 
with less interference with vision should be rated as 
disfigurement.  As will be discussed below, impairment of 
central visual acuity is evaluated from 0 to 100 percent 
under Diagnostic Codes 6061 through 6079.  Also, Diagnostic 
Code 6080 provides ratings for impairment of field vision 
from 10 to 100 percent, which will be discussed below.  

The post-December 2008 Diagnostic Code 6019 provides that 
unilateral or bilateral ptosis is evaluated on visual 
impairment or, in the absence of visual impairment, on 
disfigurement (Diagnostic Code 7800).  As will be discussed 
below, impairment of central visual acuity is evaluated from 
0 to 100 percent under Diagnostic Codes 6061 through 6066.  
Also, Diagnostic Code 6080 provides ratings for impairment of 
field vision from 10 to 100 percent, which will be discussed 
below.

The Board finds that the Veteran's left upper lid ptosis is 
manifested by pupil obscurement of one-half or more, but less 
than wholly; corrected distance visual acuity of, at worst, 
20/50; field vision impairment of 43 degrees; and a decreased 
left-sided smile and brow elevation, without evidence of 
disfigurement.

VA treatment records dated from January 2006 to February 2009 
reflect that the Veteran's corrected left eye distance visual 
acuity is, at worst, 20/50.

At the Veteran's April 2007 VA eye examination, his far 
vision of the left eye was 20/50 uncorrected and 20/30 
corrected.  His near vision of the left eye was 20/70 
uncorrected and 20/20 corrected.  The examiner indicated that 
the Veteran had ptosis of the left eye, but the pupil was not 
obscured or obscured by less than one-half.  Fundoscopic 
examination was normal.  On slit lamp examination, there was 
minimal ptosis of the left upper eyelid of approximately one 
millimeter.  The examiner diagnosed mild ptosis of the left 
upper eyelid.  

At his April 2009 VA eye examination, the Veteran indicated 
that he felt like the left eye lid was obscuring the superior 
aspect of his vision.  He complained of a drooping lid and 
that his visual field was cut.  The examiner indicated that 
the Veteran's distance vision of the left eye was 20/50 
uncorrected and 20/25 corrected.  His near vision of the left 
eye was 20/70 uncorrected and 20/20 corrected.  Fundoscopic 
examination was normal.  On slit lamp examination, there was 
mild left hemifacial spasm with twitches but no lid closure.  
The examiner reported that there was ptosis of the left eye 
and the pupil was obscured by one-half or more, but less than 
wholly.  It was noted that the Veteran had a decreased left-
sided smile and brow elevation.  

Based on a Goldmann visual field test, a June 2009 visual 
field calculator, prepared by the VA examiner, reveals that 
the Veteran had an untaped left eye contraction of 43 
degrees, which is rated as 20/70 or 6/21 and a taped left eye 
contraction of 57, which is rated as 20/50 or 6/15.  
Specifically, for the left eye, the Veteran had field vision 
of 50 degrees temporally (normal is 85 degrees), representing 
a 35 degree loss.  He had field vision of 75 degrees down 
temporally (normal is 85 degrees), representing a 10 degree 
loss.  The Veteran had field vision of 62 degrees down 
(normal is 65 degrees), representing a 3 degree loss.  He had 
field vision of 54 degrees down nasally (normal is 50 
degrees), representing a 0 degree loss.  The Veteran had 
field vision of 48 degrees nasally (normal is 60 degrees), 
representing a 12 degree loss.  He had field vision of 16 
degrees up nasally (normal is 55 degrees), representing a 39 
degree loss.  The Veteran had field vision of 15 degrees up 
(normal is 45 degrees), representing a 30 degree loss.  He 
had field vision of 22 degrees up temporally (normal is 55 
degrees), representing a 33 degree loss.  At the Veteran's 
April 2009 VA neurological examination, it was noted that 
ptosis was minimal.  There was minimal pupil obscurement and 
no disfigurement.  

As the Veteran is not service-connected for a right eye 
disability, the Board has applied the ratings as relevant to 
unilateral vision defects.  In this regard, the April 2009 VA 
examiner indicated that the Veteran had ptosis of the right 
eye.  However, he provided an addendum in May 2009 in which 
he indicated that the Veteran's right upper lid ptosis was 
not secondary to the Veteran's facial twitching and spasm of 
the left side of the face; rather, such was consistent with 
mild levator aponeurosis dehiscence that was age-related.  

Pertinent to evaluating the Veteran's left eye disability 
under the criteria in effect prior to December 2008, the 
Board finds that he is not entitled to a rating in excess of 
10 percent.  Specifically, when evaluating his left eye lid 
ptosis under Diagnostic Code 6019, the evidence shows that, 
at his April 2007 VA examination, his pupil was not obscured 
or obscured by less than one-half and, at his April 2009 VA 
examination, his pupil was obscured by one-half or more, but 
less than wholly.  

When there is interference less than one-half obscurement 
with vision, such should be rated as disfigurement.  In this 
regard, the evidence of record consistently fails to 
demonstrate disfigurement.  However, the Board observes that 
the April 2009 VA examiner noted that the Veteran had a 
decreased left-sided smile and brow elevation.  As such, the 
Board has considered whether the Veteran is entitled to a 
rating in excess of 10 percent under Diagnostic Code 7800 
pertinent to disfigurement of the head, face, or neck.  In 
this regard, such provides that a 10 percent rating is 
warranted where there is one characteristic of disfigurement.  
Higher ratings are warranted if there is visible or palpable 
tissue loss and gross distortion, asymmetry of features, or 
more characteristics of disfigurement.   
38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

The eight characteristics of disfigurement are: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  Id. at Note (1). 

As the Veteran does not have even one characteristic of 
disfigurement, the Board finds that he is not entitled to a 
rating in excess of 10 percent under Diagnostic Code 7800.  
Moreover, while he has a decreased left-sided smile and brow 
elevation, there is no evidence of visible or palpable tissue 
loss, which is required under Diagnostic Code 7800 for a 
rating in excess of 10 percent.  

Additionally, as the April 2009 VA examination revealed that 
the Veteran's pupil was obscured by one-half or more, but 
less than wholly, such is rated equivalent to 20/100.  When 
applying Table V under 38 C.F.R. § 4.84a, which governs 
ratings for central visual acuity impairment, the Board 
observes that, as the Veteran is service-connected only for 
his left eye, his right eye will be assigned the best 
possible vision of 20/40 for the purposes of applying the 
Table.  Therefore, with vision of 20/40 in the right eye and 
vision of 20/100 in the left eye, such equates to a 10 
percent rating under Diagnostic Code 6079.  Additionally, the 
Board observes that the record shows that his corrected left 
eye distance visual acuity is, at worst, 20/50.  Vision of 
20/40 in the right eye and vision of 20/50 in the left eye 
results in a 10 percent rating under Diagnostic Code 6079.  
As the Veteran has not demonstrated greater central visual 
acuity impairment, he is not entitled to a rating in excess 
of 10 percent under Diagnostic Codes 6061-6079.  

Relevant to Diagnostic Code 6080, which governs impairment of 
field vision, the Board observes that, at the April 2009 VA 
examination, the Veteran had a 43 degree average concentric 
contraction with his left eye untaped.  Such results in a 10 
percent rating as he has unilateral field vision impairment 
to 45 degrees, but not to 30 degrees.  Alternatively, such 
may be rated as equivalent to 20/70 central visual acuity 
under Table V.  With vision of 20/40 in the right eye and 
vision of 20/70 in the left eye, such equates to a 10 percent 
rating under Diagnostic Code 6079.  

Therefore, when evaluating the Veteran's left eye disability 
under the regulations in effect prior to December 2008, the 
Board finds that he is not entitled to a rating in excess of 
10 percent. 

Pertinent to evaluating the Veteran's left eye disability 
under the criteria in effect after December 2008, the Board 
finds that he is not entitled to a rating in excess of 10 
percent.  Specifically, under Diagnostic Code 6019, 
unilateral ptosis is evaluated based on visual impairment, or 
in the absence of visual impairment, on disfigurement.  With 
respect to visual impairment, the Board observes that the 
Veteran's right eye is not service-connected and, if visual 
impairment of only one eye is service-connected, the visual 
acuity of the other eye will be considered to be 20/40 for 
the purposes of evaluating the service-connected visual 
impairment.  See 38 C.F.R. § 4.75(c) (effective December 10, 
2008).  Additionally, the evaluation of central visual acuity 
is based on corrected distance vision.  See 38 C.F.R. § 
4.76(b)(1) (effective December 10, 2008).  As reflected by 
the evidence of record, the Veteran's worst corrected 
distance vision in his left eye is 20/50.  Vision of 20/40 in 
the right eye and vision of 20/50 in the left eye results in 
a 10 percent rating under Diagnostic Code 6066.  Therefore, 
when evaluating the Veteran's left eye disability under the 
criteria relevant to impairment of visual acuity, he is not 
entitled to a rating in excess of 10 percent.  

Therefore, in accordance with Diagnostic Code 6019, the Board 
has considered whether the Veteran is entitled to a rating in 
excess of 10 percent based on disfigurement.  As previously 
discussed, as the Veteran does not have even one 
characteristic of disfigurement, the Board finds that he is 
not entitled to a rating in excess of 10 percent under 
Diagnostic Code 7800.  Moreover, while he has a decreased 
left-sided smile and brow elevation, there is no evidence of 
visible or palpable tissue loss, which is required under 
Diagnostic Code 7800 for a rating in excess of 10 percent.  

Relevant to Diagnostic Code 6080, which governs impairment of 
field vision, the Board observes that, at the April 2009 VA 
examination, the Veteran had a 43 degree average concentric 
contraction with his left eye untaped.  Such results in a 10 
percent rating as he has unilateral field vision impairment 
with a remaining field of 31 to 45 degrees.  Alternatively, 
such may be rated as equivalent to 20/70 central visual 
acuity.  With vision of 20/40 in the right eye and vision of 
20/70 in the left eye, such equates to a 10 percent rating 
under Diagnostic Code 6066.  

Therefore, when evaluating the Veteran's left eye disability 
under the regulations in effect as of December 2008, the 
Board finds that he is not entitled to a rating in excess of 
10 percent. 

Additionally, the Board has reviewed the various diagnostic 
codes in conjunction with the evidence of record, but finds 
that there is no other rating criteria for which rating by 
analogy would be appropriate.

Headaches

The Veteran's headaches are currently evaluated as 10 percent 
disabling prior to April 10, 2009, and 30 percent disabling 
thereafter pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  In this regard, the Board observes that service 
connection was granted for such disability and an initial 10 
percent evaluation was assigned, effective April 11, 2005.  
Based on the findings at the Veteran's April 2009 VA 
examination, which was conducted during the course of the 
appeal, an initial 30 percent evaluation was assigned, 
effective April 10, 2009 (the date of the VA examination).  
The Veteran contends that he is entitled to higher initial 
ratings because such disability is more severe than the 
currently assigned evaluations.  

The Veteran's headaches are evaluated under Diagnostic Code 
8100, which provides that a 10 percent evaluation is assigned 
for headaches with characteristic prostrating attacks 
averaging one in two months over the previous several months.  
A 30 percent evaluation is assigned for headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the previous several months.  A 50 percent 
evaluation is warranted for headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability. 

For the period prior to April 10, 2009, the Board finds that 
the Veteran's headaches are manifested by weekly headaches, 
some which persist for up to three days, without evidence of 
characteristic prostrating attacks occurring on average once 
a month.  Beginning April 10, 2009, the Board finds that the 
Veteran's headaches are manifested by daily headaches, of 
which 50 percent are incapacitating and prostrating, without 
evidence of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

Specifically, in his April 2005 claim, the Veteran reported 
having headaches on a weekly basis.  At a June 2005 VA 
examination, he indicated that he had intermittent headaches 
with remissions, which he treated with Tylenol.  The examiner 
diagnosed tension headaches and noted that such had no 
significant occupational effects.  It was noted that the 
Veteran occasionally had a headache with elevated blood 
sugar.
VA treatment records dated prior February 2007 fail to 
reflect complaints or treatment for headaches.  In this 
regard, the Veteran denied headaches in December 2006.  VA 
treatment records dated after February 2007 reflect a history 
of cluster headaches.

Additionally, such February 2007 record reflects that the 
Veteran reported headaches once or twice a week and that some 
are helped by over-the-counter medications while others 
persist for up to three days.  During a February 2007 VA 
examination for diabetes mellitus, it was noted that the 
Veteran reported headaches once or twice per week, sometimes 
once every two weeks.  In July 2007, the Veteran reported 
intense left eye pain with a headache.  An October 2007 
record reveals that the Veteran's headaches were much 
improved and that the Veteran used Indocin once a week or so.  
In May 2008, it was noted that the Veteran's headaches were 
well controlled and that he rarely used Indocin.  An August 
2008 VA treatment record shows that the Veteran denied 
headaches at the present time.

At the Veteran's April 2009 VA examination, it was noted that 
his headaches occurred every 10 days and last one to two 
days.  They begin in the left side of the face around the 
left eye.  The examiner noted that the Veteran's headaches 
were 40 percent incapacitating and were partially relieved by 
Indomethacin.  The examiner diagnosed muscle spasm headaches.

At the Veteran's April 2009 VA eye examination, it was noted 
that the Veteran was employed full time as a telephone 
technician for more than 20 years and he lost no time from 
work in the prior year.  Additionally, at his April 2009 VA 
neurological examination for his facial twitching, it was 
noted that the Veteran had increased absenteeism based on the 
need for doctor visits and visual problems when the spasms 
were severe.  

In June 2009, a VA examiner interviewed the Veteran by 
telephone and reviewed the claims file.  At such time, the 
Veteran reported worsening of his headaches in both frequency 
and severity since his last examination.  He indicated that 
he had been experiencing headaches daily for the past several 
weeks.  Such lasted hours each day.  He had been prescribed 
extra-strength Tylenol for daytime use, Advil as needed, and 
Tylenol PM at bedtime.  The Veteran described the pain as 
dull and aching.  It started in the left eye area and spreads 
to involve the temple region.  The pain was severe and 
incapacitating without medication.  With the use of 
medication, the pain was 5 out of 10.  All headaches were 
incapacitating until the medication takes effect; however, 
the Veteran estimated that, even with medication, several 
headaches, about 50 percent, per week remain prostrating.  
The headaches were associated with light sensitivity and 
visual changes and were often triggered by his left-sided 
facial spasms.  

The examiner diagnosed headache disorder and indicated that 
such had significant effects on the Veteran's usual 
occupation in the form of increased tardiness, decreased 
concentration, and pain.  The examiner stated that there were 
no ongoing effects on his usual daily activities, but his 
acute headaches are considered prostrating 50 percent of the 
time.

For the period prior to April 10, 2009, the Board finds that 
the Veteran's headaches do not warrant an initial rating in 
excess of 10 percent because there is no evidence of 
characteristic prostrating attacks occurring on average once 
a month.  In this regard, while the evidence demonstrates 
that the Veteran experienced weekly headaches, some which 
persisted for several days, there is no evidence that such 
were prostrating.  In this regard, the June 2005 VA examiner 
noted that the Veteran's headaches had no significant 
occupational effects and the evidence of record shows that 
such were controlled with medication.  Moreover, VA treatment 
records dated in 2007 and 2008 reflect that the Veteran's 
headaches had improved and were well controlled.  Therefore, 
for the period prior to April 10, 2009, the Board finds that 
the Veteran is not entitled to an initial rating in excess of 
10 percent for his headaches.  

For the period beginning April 10, 2009, the Board finds 
that, as there is no evidence of very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, the Veteran's headaches do not 
warrant an initial rating in excess of 30 percent.  
Specifically, while the evidence from the April 2009 and June 
2009 VA examinations reflect that he experiences daily 
headaches, of which 40 to 50 percent are incapacitating and 
prostrating, such do not result in severe economic 
inadaptability.  In this regard, the Board observes that, 
while the June 2009 VA examiner reported that the Veteran's 
headaches had significant effects on his occupation in the 
form of increased tardiness, decreased concentration, and 
pain, there is no evidence that the Veteran's headaches 
result in severe economic inadaptability.  While the Veteran 
may be tardy, there is no indication that he misses a 
substantial amount of work so as to result in severe economic 
consequences.  Moreover, at the Veteran's April 2009 VA eye 
examination, it was noted that the Veteran was employed full 
time as a telephone technician for more than 20 years and he 
lost no time from work in the prior year.  Additionally, at 
his April 2009 VA neurological examination for his facial 
twitching, it was noted that the Veteran had increased 
absenteeism based on the need for doctor visits and visual 
problems when the spasms were severe.  Therefore, there is no 
evidence that the Veteran's headaches result in very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  As such, the Board finds 
that, beginning April 10, 2009, the Veteran is not entitled 
to an initial rating in excess of 30 percent for his 
headaches.  

Additionally, the Board has reviewed the various diagnostic 
codes in conjunction with the evidence of record, but finds 
that there is no other rating criteria for which rating by 
analogy would be appropriate.

Additional Considerations

The Board has considered whether staged ratings under 
Fenderson and Hart, supra, are appropriate for the Veteran's 
service-connected disabilities; however, the Board finds that 
his symptomatology has been stable throughout the appeal 
period.  Therefore, assigning staged ratings for such 
disabilities is not warranted.  

Additionally, the Board has contemplated whether the case 
should be referred for extra-schedular consideration.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that, at the Veteran's April 
2007 VA peripheral nerves examination, it was observed that 
he was a part-time farm for more than 20 years and had missed 
2 weeks in the prior 12 months due to his facial disorder 
resulting in significant effects on his occupation in the 
form of increased absenteeism.  Additionally, at his April 
2009 VA peripheral nerves examination, it was again noted 
that his disability resulted in increased absenteeism based 
on the need for doctor visits and visual problems when his 
spasms were severe.  However, at the Veteran's April 2009 VA 
eye examination, it was noted that the Veteran was employed 
full time as a telephone technician for more than 20 years 
and he lost no time from work in the prior year.  Also, at 
his June 2009 VA neurological examination, it was observed 
that his headaches had significant effects on his occupation 
in the form of increased tardiness, decreased concentration, 
and pain.  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  In 
this regard, the Court indicated that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected 
disabilities with the established criteria found in the 
rating schedule.  As discussed in detail previously, the 
Veteran's facial, eye, and headache symptomatology is fully 
addressed by the respective rating criteria under which each 
disability is rated.  There are no additional symptoms of any 
such disabilities that are not addressed by the rating 
schedule.  Therefore, the Board finds that rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology for each service-connected disability.  As 
such, the Board finds that the rating schedule is adequate to 
evaluate the Veteran's disability picture.  Moreover, while 
the Veteran's disabilities interfere with his employability, 
such interference is addressed by the schedular rating 
criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, 
the Board finds that there are no attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Id.; Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, with respect to 
the Veteran's claims for increased ratings for his facial 
twitching and spasm of the left side of the face and left 
upper lid ptosis as well as his claim for higher initial 
ratings for his headaches, the Board finds that a claim for a 
TDIU is not raised by the record.  Specifically, as discussed 
previously, the evidence of record fails to show that the 
Veteran is unemployable.  Therefore, the Board finds that no 
further consideration of a TDIU is warranted.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claims for higher 
ratings for his disabilities.  Therefore, the benefit of the 
doubt doctrine is not applicable in the instant appeal and 
his increased rating claims must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 20 percent for facial twitching and 
spasm of the left side of the face is denied.

A rating in excess of 10 percent for left upper lid ptosis is 
denied.

An initial rating in excess of 10 percent prior to April 10, 
2009, and in excess of 30 percent thereafter for headaches is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


